Citation Nr: 0419154	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-24 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for anxiety disorder. 

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right wrist status post-
surgical fixation with retained hardware.

3.  Entitlement to an initial compensable evaluation for 
migraine headaches. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for low back strain due to degenerative disc disease 
at L4-5. 


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
2002.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the July 2002 rating decision on appeal 
granted service connection and assigned a noncompensable 
(zero percent) evaluation for residuals of right shoulder 
dislocations.  The veteran initially appeal that decision 
with respect to the noncompensable evaluation but then 
withdrew his appeal at a hearing held before the undersigned 
Veterans Law Judge in December 2003.  Accordingly, that issue 
is no longer on appeal.  38 C.F.R. § 20.204 (2003).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.






REMAND

The veteran is seeking increased disability evaluations for 
his service-connected anxiety disorder, right wrist 
disability, migraine headaches, and low back disability.  
Unfortunately, the Board finds that additional development is 
required before it can adjudicate any of these claims. 

I.  Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In this case, the RO notified the veteran of the VCAA but 
failed to notify him of the division of responsibility 
between the VA and himself in obtaining the evidence required 
to prove his claims.  In Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that the failure by the Board to 
enforce compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) for the VA to inform a claimant of the information 
or evidence necessary to substantiate a claim, as well as to 
inform the claimant which evidence the VA will seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  This procedural error must be addressed 
prior to final appellate review by the Board.  

II.  Additional Evidence

The Board also finds that the veteran should be afforded 
appropriate VA examinations to determine the nature and 
severity of his service-connected disabilities.  The duty to 
assist a claimant includes the duty to conduct a thorough and 
contemporaneous examination to ensure that the evaluation of 
the disability is a fully informed one. 38 U.S.C.A. § 5103A; 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
this case, the RO evaluated the veteran's disabilities on the 
basis of service medical records as well as VA and non-VA 
outpatient treatment records.  Further, it appears from the 
record that the veteran was afforded a VA pre-separation 
examination in March 2002.  However, essentially the 
veteran's December 2003 hearing testimony indicates that 
there has been an increase in the symptomatology associated 
with the veteran's service-connected disabilities, and as 
such, a more current VA examination is in order in order to 
more adequately assess the current manifestations of the 
service-connected disabilities at issue in this appeal.  
Therefore, the veteran should be scheduled for appropriate VA 
examinations prior to adjudication by the Board. 

The Board also notes that relevant evidence may exist which 
has not been obtained and associated with the claims file.  
The veteran testified at his hearing that he was involved in 
vocational rehabilitation under Chapter 31.  Such records are 
clearly relevant to the veteran's claims and should be 
obtained.  The veteran also testified that he had been 
treated at the Dorn VA Medical Center in Columbia, South 
Carolina, as well as at the VA clinic in Louisville.  It is 
unclear from the record whether all pertinent medical records 
from those facilities have been obtained.  As a result, the 
RO should attempt to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2); see also, Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

III.  Regulatory Changes Regarding the Spine

The Board notes that VA has amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising the regulatory 
criteria for rating disabilities of the spine, which may 
affect the rating assigned for the veteran's low back strain 
due to degenerative disc disease at L4-5.  The revised rating 
criteria became effective September 26, 2003.  68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  The new criteria include a 
revision of 38 C.F.R. § 4.71a, to include Plate V, Range of 
Motion of Cervical and Thoracolumbar Spine, which reflect 
normal ranges of motion of the thoracolumbar spine.  68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

To date, the veteran has not been notified of these new 
criteria and they have not been considered by the RO in 
evaluating his back disability.  A remand is therefore 
required to notify the veteran of the new criteria and to 
afford the RO the opportunity to adjudicate his claim under 
the new criteria.  The veteran should also be scheduled for 
an appropriate VA examination to determine the nature and 
severity of his service-connected back disability, to include 
any orthopedic and neurological manifestations, so that the 
RO may evaluated these disabilities under the revised rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria); see also 38 U.S.C.A. § 5103A.  
The examination must include findings with respect to range 
of motion of the lumbosacral spine, including functional loss 
due to pain, weakened movement, excess fatigability, 
incoordination, pain on movement, and limitation of motion.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file any VA vocational 
rehabilitation folder pertaining to the 
veteran.

2.  The RO should contact the Dorn 
Medical Center in Columbia as well as the 
VA clinic in Louisville and obtain and 
associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran's service-
connected disabilities.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

3.  The RO should advise the veteran and 
his representative of the rating criteria 
under which his back disability will be 
rated and be given an opportunity to 
submit additional evidence or argument in 
support of his claim.  Any additional 
development that is considered necessary 
should be undertaken and any evidence 
received should be associated with the 
veteran's claims file.  

4.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination.  The claims folder and a 
copy of this remand must be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted to assess the 
severity of the veteran's service-
connected anxiety disorder.  It is 
requested that a GAF score be assigned 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), including an 
explanation of what the assigned code 
means.  After a review of the claims 
file, the examiner should provide a 
medical opinion concerning the degree of 
social and occupational impairment as a 
result of the veteran's service-connected 
anxiety disorder (as opposed to any 
nonservice-connected psychiatric 
disabilities, if identified) and its 
effect on his ability to work.  The 
examination report must include the 
rationale for all opinions expressed.

5.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of his 
service-connected right wrist disability.  
The claims folder and a copy of this 
remand must be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examination 
should include any diagnostic tests or 
studies deemed necessary for an accurate 
assessment, including a complete test of 
the range of motion for the right wrist, 
documented in degrees.  The examiner 
should also state whether the right wrist 
exhibits weakened movement, excess 
fatigability, incoordination, or pain on 
movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); and 
whether pain significantly limits 
functional ability during flare-ups or 
when the affected joint is used 
repeatedly over a period of time (this 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups).  The 
examiner should also document any related 
neurological impairment of the ulnar and 
median nerves of the right wrist, 
including whether there is any complete 
or incomplete paralysis of either nerve.  
The examination report must include the 
rationale for all opinions expressed.

6.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of his 
service-connected migraine headaches.  
The claims folder and a copy of this 
remand must be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examination 
should include any diagnostic tests or 
studies deemed necessary for an accurate 
assessment.  The examiner should comment 
on whether the veteran's migraine 
headaches cause any prostrating attacks, 
and, if so, the frequency of such 
attacks.  The examination report must 
include the rationale for all opinions 
expressed.

7.  The RO should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and severity of the 
veteran's service-connected low back 
strain due to degenerative disc disease 
at L4-5, including any orthopedic and 
neurological symptoms.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner 
for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the veteran's 
service-connected low back strain due to 
degenerative disc disease at L4-5, to 
include whether there is related 
neurological pathology.  

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  The 
examiner should describe the extent of 
any incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the lumbar spine should also 
be identified.

The examiner should note that normal 
ranges of motion of the thoracolumbar 
spine for VA purposes are 0 to 90 degrees 
of flexion, 0 to 30 degrees of extension, 
0 to 30 degrees of left and right lateral 
flexion, and 0 to 30 degrees of left and 
right rotation.  See Schedule for Rating 
Disabilities effective September 26, 
2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.  68 
Fed. Reg. 51,458 (Aug. 27, 2003).  

The examiner should identify the presence 
of muscle spasm on extreme forward 
bending, loss of lateral spine motion in 
a standing position, listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of joint 
spaces.

Since degenerative disc disease has been 
identified as part of the veteran's 
service-connected back disability, the 
examiner should note the total duration 
of any incapacitating episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The rationale for all opinions expressed 
should also be provided.

8.  The RO should review the examination 
reports to ensure that they are in 
compliance with this remand.  If not, the 
RO should implement corrective 
procedures.  

9.  The RO should then readjudicate each 
of the issues on appeal.  In doing so, 
the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the appellant of the division 
of responsibilities between the VA and 
the appellant in obtaining evidence in 
support of his claims.  The RO should 
ensure that all of the VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, and any 
applicable legal precedent.  In 
adjudicating the veteran's back 
disability, the RO should consider the 
amendments to VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, effective 
September 26, 2003. 68 Fed. Reg. 51,454- 
51,458 (Aug. 27, 2003) as well as the 
rating criteria in effect prior to the 
change.  Since the disability involves 
degenerative disc disease, the RO should 
also consider whether a higher evaluation 
is appropriate under Diagnostic Codes 
5293 and 5243.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  

10.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



